Slip Op. 13-

           UNITED STATES COURT OF INTERNATIONAL TRADE

DOWNHOLE PIPE & EQUIPMENT, LP,   :
and DP-MASTER MANUFACTURING      :
CO., LTD.,                       :
                                 :
          Plaintiffs,            :
                                 : Before: Nicholas Tsoucalas,
     v.                          :         Senior Judge
                                 :
UNITED STATES,                   : Court No.: 11-00081
                                 :
          Defendant,             :
                                 :
          and                    :
                                 :
VAM DRILLING USA, TEXAS STEEL    :
CONVERSION, INC., ROTARY         :
DRILLING TOOLS, TMK IPSCO, and   :
U.S. STEEL CORP.,                :
                                 :
          Defendant-Intervenors. :
                                 :

                             OPINION

[The Department of Commerce’s remand determination is sustained]

                                          Dated:

     Mark B. Lehnardt, Lehnardt & Lehnardt, LLC, of Liberty, MO,
and Irene H. Chen, Chen Law Group LLC, of Rockville, MD, for
plaintiffs.

     Mikki Cottet, Senior Trial Counsel, Commercial Litigation
Branch, Civil Division, U.S. Department of Justice, of Washington,
DC, for defendant. With her on the brief were Stuart F. Delery,
Acting Assistant Attorney General, Jeanne E. Davidson, Director,
and Todd M. Hughes, Deputy Director. Of counsel on the brief was
Nathaniel J. Halvorson, Attorney, Office of the Chief Counsel for
Import Administration, U.S. Department of Commerce, of Washington,
DC.

     Roger B. Schagrin and John W. Bohn, Schagrin Associates, of
Washington, DC, for VAM Drilling USA, Texas Steel Conversion, Inc.,
Rotary Drilling Tools, and TMK IPSCO.

          TSOUCALAS, Senior Judge: This matter is before the court
Court No. 11-00081                                                           Page 2


following remand to the Department of Commerce (“Commerce”) in

Downhole Pipe & Equip. LP v. United States, 36 CIT __, 887 F. Supp.

2d   1311   (2012)    (“Downhole       I”).     Commerce    issued    its   remand

redetermination in May 2013.           See Final Results of Redetermination

Pursuant to Court Remand (May 13, 2013), ECF No. 94 (“Remand

Results”). Plaintiffs Downhole Pipe & Equipment, LP, and DP-Master

Manufacturing        Co.,      Ltd.     (“DP-Master”       and,     collectively,

“Plaintiffs”),       contest    the    Remand   Results.      For    the    reasons

discussed below, the court sustains the Remand Results.

                                      BACKGROUND

            The relevant facts and procedural history of this case

are set forth in Downhole I, 36 CIT at __, 887 F. Supp. 2d at

1315–18, and are summarized briefly herein.                   Drill pipes are

“specialized high-strength iron alloy tube[s]” used in oil drilling

applications alongside other so-called oil country tubular goods

(“OCTG”).    Id. at __, 887 F. Supp. 2d at 1315.                  In the original

proceeding, Commerce determined that “drill pipe from the [People’s

Republic of China (“PRC”)] is being, or is likely to be, sold in

the United States at [less than fair value (“LTFV”)]”.                 Drill Pipe

From the PRC: Final Determination of Sales at LTFV and Critical

Circumstances, 76 Fed. Reg. 1966, 1966 (Jan. 11, 2011) (“Final

Determination”).

            The Final Determination specifically targeted drill pipe

green tubes (“DPGT”), an input for drill pipe defined as “seamless
Court No. 11-00081                                                                   Page 3


tubes with an outer diameter of less than or equal to 6 5/8

inches[,]       .   .    .   containing       between    0.16    and    0.75        percent

molybdenum, and containing between 0.75 and 1.45 percent chromium.”

Id. at 1967.            Commerce determined the surrogate value for DPGT

using import data for Indian Harmonized Tariff Schedule (“IHTS”)

categories 7304.23 and 7304.29.                  See Drill Pipe from the PRC:

Issues and Decision Memorandum for the Final Determination at 31–32

(Jan. 3, 2011), A-570-965.

               In Downhole I, the Court remanded the Final Determination

to Commerce with instructions to reconsider the surrogate values

for DPGT and the labor wage rate.1               Downhole I, 36 CIT at __, 887

F. Supp. 2d at 1330.             The Court held that Commerce failed to

address Infodrive data contradicting its finding that DPGT entered

India       under   IHTS     7304.23    and    7304.29    during       the    period    of

investigation.          Id. at __, 887 F. Supp. 2d at 1324–25.                 The Court

acknowledged that the IHTS subheadings may in fact be the best

available       information,      but     it    could    not     affirm       the     Final

Determination on the basis of the explanation Commerce provided.

Id. at __, 887 F. Supp. 2d at 1325.

               On   remand,    Commerce       examined   a     number    of    potential



        1
       On remand, Commerce selected data from “Chapter 6A: Labor
Cost in Manufacturing” in the ILO Yearbook for India as the
surrogate value for the labor wage rate. Remand Results at 18.
Plaintiffs do not allege error in their submission to the court.
See Pls.’ Comments on Remand Redetermination (“Pls.’ Cmts.”).
Court No. 11-00081                                                Page 4


surrogate values for DPGT, including: import data for IHTS 7304.23,

7304.29, and 7304.59; price data on P1110 and J/K 55 tubes from

Metal Bulletin Research; and adjusted values for alloy steel

billets and seamless tubes.     See Draft Results of Redetermination

Pursuant to Remand at 4 (Apr. 5, 2013), ECF No. 119-2 (“Draft

Results”).   Commerce initially selected price data for imports

under IHTS 7304.59.10 and 7304.59.20, “circular, seamless, alloy”

classifications   covering     “products    which   are   not   properly

classified as drill pipe, OCTG, or a number of other clearly-

delineated types of tubes.”2     Id. at 15.    Commerce found that the

IHTS 7304.59 data was most representative of DPGT, contemporaneous

with the period of investigation, duty and tax exclusive, publicly

available, and represented a broad market average.          See id. at

15–16.   Commerce “confirmed” its analysis with a National Import

Specialist at United States Customs and Border Protection (“CPB”).

Memorandum from Toni Datch, re: Remand Redetermination in the

Investigation of Drill Pipe from the PRC at 1 (Mar. 26, 2013),

A-570-965 (“NIS Memo”).

          For the final results, Commerce selected import data from

IHTS 7304.59.20 alone to value DPGT.       See Remand Results at 14–18.

Commerce concluded that Infodrive data Plaintiffs placed on the


     2
       IHTS 7304.59.10 and 7304.59.20 differ only in terms of the
size of the tubes they cover: IHTS 7304.59.10 covers tubes with
diameters up to 114.3 mm, while IHTS 7304.59.20 covers tubes with
diameters between 114.3 mm and 219.1 mm. Remand Results at 5.
Court No. 11-00081                                                              Page 5


record conclusively demonstrated that DPGT did not enter India

under IHTS 7304.59.10, but did not foreclose the possibility that

DPGT entered under IHTS 7304.59.20. Id. at 14. Commerce continued

to   find   that   import    data    for   IHTS    7304.59.20       best       met    its

preferences for surrogate values.           Id.

            Plaintiffs      filed   comments      alleging      that     the    Remand

Results were unsupported by substantial evidence and otherwise not

in accordance with law.        See Pls.’ Cmts. at 7–23.             Plaintiffs ask

the court to remand again with guidance on an acceptable range of

surrogate values for DPGT.          See id. at 23–25.

                   JURISDICTION and STANDARD OF REVIEW

            The court has jurisdiction pursuant to 28 U.S.C. §

1581(c) (2006) and section 516A(a)(2)(B)(i) of the Tariff Act of

1930,3 as amended, 19 U.S.C. § 1516a(a)(2)(B)(i) (2006).

            The court will uphold Commerce’s remand redetermination

unless it is “unsupported by substantial evidence on the record, or

otherwise    not     in     accordance     with     law.”           19     U.S.C.       §

1516a(b)(1)(B)(i).          “‘Substantial    evidence       .   .   .    means       such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’”        Goldlink Indus. Co. v. United States, 30

CIT 616, 618, 431 F. Supp. 2d 1323, 1326 (2006) (quoting Universal



      3
       All further citations to the Tariff Act of 1930 are to the
relevant provisions of Title 19 of the United States Code, 2006
edition, and all applicable supplements thereto.
Court No. 11-00081                                                     Page 6


Camera Corp. v. NLRB, 340 U.S. 474, 477 (1951)).                   Under this

standard, “an agency ‘must examine the relevant data and articulate

a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.’”              Gerber

Food (Yunnan) Co. v. United States, 31 CIT 921, 926, 491 F. Supp.

2d 1326, 1333 (2007) (quoting Motor Vehicle Mfrs. Ass’n v. State

Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983)).             Nevertheless,

“the possibility of drawing two inconsistent conclusions from the

evidence does not invalidate Commerce’s conclusion as long as it

remains supported by substantial evidence.”          Zhaoqing New Zhongya

Aluminum Co. v. United States, 36 CIT __, __, 887 F. Supp. 2d 1301,

1305 (2012) (citing Universal Camera, 340 U.S. at 488).

                               DISCUSSION

          Commerce      determines   the    normal    value    of     subject

merchandise produced in a non-market economy (“NME”) “on the basis

of the value of the factors of production utilized in producing the

merchandise”   in   a   comparable   market   economy.        19    U.S.C.   §

1677b(c)(1).   In selecting these surrogate values, Commerce must

use the “best available information.” Id. Commerce “normally will

use publicly available information” from a single country, 19

C.F.R. § 351.408(c)(1), (2) (2013), and it “prefers data that

reflects a broad market average, is . . . contemporaneous with the

period of review, specific to the input in question, and exclusive

of taxes on exports.” Fuwei Films (Shandong) Co. v. United States,
Court No. 11-00081                                                      Page 7


36 CIT __, __, 837 F. Supp. 2d 1347, 1350–51 (2012).

             “[T]he process of constructing foreign market value for

a   producer   in    a    [NME]   country   is   difficult   and   necessarily

imprecise.” Nation Ford Chem. Co. v. United States, 166 F.3d 1373,

1377 (Fed. Cir. 1999) (internal quotation marks omitted). Commerce

has “broad discretion to determine the best available information,”

Goldlink, 30 CIT at 619, 431 F. Supp. 2d at 1327 (internal

quotation marks omitted), and “[i]f Commerce’s determination of

what constitutes the best available information is reasonable, then

the Court must defer to Commerce.”           Id., 431 F. Supp. 2d at 1327.

             Plaintiffs argue that Commerce erroneously determined

that IHTS 7304.59.20 was the best available information because

IHTS 7304.59.20 is not representative of DPGT and Commerce did not

provide adequate justification for rejecting non-IHTS alternative

values on the record. See Pls.’ Cmts. at 8–23.

    I. Commerce Reasonably Concluded that IHTS 7304.59.20 Best
                         Represented DPGT

             Plaintiffs argue that Commerce erred in finding that IHTS

7304.59.20 was representative of DPGT because: (1) Commerce’s

analysis of Indian tariff classifications was inadequate; (2)

Commerce failed to address Infodrive data indicating that IHTS

7304.59.20     was       not   representative    of   DPGT   or    DP-Master’s

merchandise; (3) Commerce ignored evidence indicating that the

average unit value (“AUV”) of entries under IHTS 7304.59.20 was
Court No. 11-00081                                                             Page 8


“aberrantly high;” and (4) Commerce improperly relied on the NIS

Memo.    See Pls.’ Cmts. at 8–21.

             A. Analysis of Indian Tariff Classifications

            Plaintiffs   argue    that      “Commerce’s     legal    analysis     of

tariff classifications was inadequate” because Commerce dismissed

alternative IHTS subheadings without considering “legal principles”

such as General Rule of Interpretation 2(a).4               Pls.’ Cmts. at 13.

Plaintiffs insist further analysis was necessary given Commerce’s

change in position from the Final Determination and record evidence

indicating that petitioners classified DPGT under subheadings other

than 7304.59.    Id. at 13–15.

            Plaintiffs   fail    to    demonstrate    that    Commerce’s        IHTS

analysis was inadequate.        First, Plaintiffs do not cite any legal

authority    demonstrating      that     Commerce    must     conduct      a    full

classification    analysis      when   considering    import        data   from    a

particular foreign tariff heading as a surrogate value.5                   Second,

Plaintiffs    provide    virtually     no    legal   analysis       contravening



     4
       GRI 2(a) reads: “Any reference in a heading to an article
shall be taken to include a reference to that article incomplete or
unfinished, provided that, as entered, the incomplete or unfinished
article has the essential character of the complete or finished
article.”
     5
        Plaintiffs also fail to provide guidance on why CBP
regulations should apply to the classification of DPGT under IHTS
categories over Indian laws and regulations. The court need not
address this matter because Commerce’s selection of IHTS 7304.59.20
was reasonable on the basis of the record as a whole.
Court No. 11-00081                                                 Page 9


Commerce’s selection.      This court has ruled that Commerce should

not rely on a basket tariff category if a more representative

surrogate value is available.         See Arch Chems., Inc. v. United

States, 33 CIT 954, 972 (2009) (not reported in the Federal

Supplement) (citing Polyethylene Retail Carrier Bag Comm. v. United

States, 29 CIT 1418, 1444 (2005) (not reported in the Federal

Supplement)).     Here,    Commerce   reasonably   concluded   that   IHTS

7304.59.20    was more representative of DPGT than the alternative

IHTS categories on the record.        See Draft Results at 5–6, 15–16;

Remand Results at 14–18.     Commerce concluded that IHTS 7304.23 was

not representative of DPGT because it captured processed semi-

finished drill pipe.      See Draft Results at 5 (unchanged in Remand

Results).    Similarly, Commerce concluded that IHTS 7304.29 was not

representative of DPGT because it captured “semi-finished [OCTG]

casing and tubing,” which is not an input for drill pipe.              Id.

(unchanged in Remand Results).        In contrast, Commerce found that

IHTS 7304.59.20 better represented DPGT because it was a “circular,

seamless, alloy category cover[ing] products which are not properly

classified as drill pipe, OCTG, or a number of other clearly-

delineated types of tubes.”           Id. at 15 (unchanged in Remand

Results).    Commerce “confirmed” its analysis with the professional

opinion of a CPB official.        See NIS Memo at 1.       Accordingly,

Commerce’s classification analysis was reasonable.             See Gerber

Food, 31 CIT at 926, 491 F. Supp. 2d at 1333 (quoting Motor Vehicle
Court No. 11-00081                                                        Page 10


Mfrs. Ass’n, 463 U.S. at 43).

                              B. Infodrive Data

           Plaintiffs also argue that Infodrive data demonstrates

that 7304.59.20 is not representative of DPGT generally, or DP-

Master’s   DPGT.       See    Pls.’   Cmts.   at   16–18.      Plaintiffs    cite

Infodrive data indicating that there were no entries of DPGT in at

least 60% of the entries under IHTS 7304.59.20 during the period of

investigation.        See id. at 16.       In light of this evidence and

Infodrive data indicating that DPGT did not enter under IHTS

7304.59.10 at all, Plaintiffs conclude that Commerce erroneously

selected IHTS 7304.59.20 data to value DPGT.                See id. at 17–18.

           Plaintiffs essentially compare Commerce’s selection of

IHTS 7304.59.20 to the surrogate value for DPGT that the Court

remanded in Downhole I.        See id. at 17.      In that opinion, the Court

recognized Infodrive’s “utility . . . as a supplement to aggregated

IHTS   data,”   but    also   noted    that   “Commerce     need    not   rely   on

Infodrive data that is incomplete or demonstrably inaccurate.”

Downhole I, 36 CIT at __, 887 F. Supp. 2d at 1323.                 The Court also

acknowledged that “Commerce is obliged to address Infodrive data

offered in rebuttal if it specifies a ‘definite and substantial

percentage’ of imports under a particular IHTS category.” Id., 887

F. Supp. 2d at 1323 (quoting Calgon Carbon Corp. v. United States,

35 CIT __, __, Slip Op. 11-21 at 17 (Feb. 17, 2011) (not reported

in Federal Supplement)).              The Court remanded Commerce’s IHTS
Court No. 11-00081                                                              Page 11


classification because Commerce failed to explain contradictory

Infodrive data.         Id. at __, 887 F. Supp. 2d at 1325.           It also noted

that    IHTS     7304.23    and    7304.29      might   be    the   best   available

information,       but     Commerce     had     to   substantially    support        its

selection in light of the Infodrive data.                Id., 887 F. Supp. 2d at

1325.    See also Calgon, 35 CIT at __, Slip Op. 11-21 at 17–18

(remanding where Commerce failed to substantially support its

tariff classification while taking into account incomplete but

contradictory Infodrive data).

               In contrast to the facts in Downhole I, here Commerce

explained why its decision retained substantial record support in

light of the Infodrive data.                  See Remand Results at 16–17.            As

noted above, Commerce selected IHTS 7304.59.20 based on its own

analysis    of    the    IHTS     and   the    professional    opinion     of    a   CBP

official.        See Draft Results at 5–6, 15–16; Remand Results at

14–16.   With specific regard to the Infodrive data, Commerce noted

that IHTS 7304.59.20 was not limited to DPGT as it is “a basket

category covering multiple types of seamless alloy tubes that could

not be classified elsewhere.”             Id. at 16–17.       Additionally, given

that the other IHTS subheadings did not capture DPGT, and “without

information corroborating what the remainder of the overall imports

consist[ed] of,” Commerce concluded that IHTS 7304.59.20 was still

most representative of DPGT.             See id. at 17.      Because it addressed

the Infodrive data in compliance with the requirements articulated
Court No. 11-00081                                                           Page 12


in Downhole I and Calgon, Commerce’s analysis was reasonable.                    See

Downhole I, 36 CIT at __, 887 F. Supp. 2d at 1325; Calgon, 35 CIT

at __, Slip Op. 11-21 at 17–18.

          Plaintiffs also argue that the Infodrive data established

that IHTS 7304.59.20 was not representative of DP-Master’s DPGT.

Pls.’ Br. at 17.     According to Plaintiffs, 70% of DP-Master’s DPGT

was of the diameter covered by IHTS 7304.59.10.               Id.    As Infodrive

data indicated that DPGT did not enter India under IHTS 7304.59.10,

and IHTS 7304.59.20 does not correspond to 70% of DP-Master’s

merchandise, Plaintiffs insist that the surrogate value should not

apply to that merchandise.            See Pls.’ Br. at 17–18.

          This      argument       is    unconvincing.        As    noted    above,

determining   a   surrogate        value    is   “difficult    and    necessarily

imprecise.”     Nation Ford Chem. Co., 166 F.3d at 1377.                    Although

IHTS   7304.59.20       does    not     perfectly   cover   DP-Master’s       DPGT,

Commerce’s decision was reasonable nonetheless given the record

support for IHTS 7304.59.20 and the relative weakness of the

alternative values.          See QVD Food Co. v. United States, 34 CIT __,

__, 721 F. Supp. 2d 1311, 1318 (2010) (when considering “imperfect

alternatives”     for    a     surrogate   value,   Commerce’s       selection   is

reasonable if supported with substantial evidence in the record),

aff’d 658 F.3d 1318 (Fed. Cir. 2011).

              C. AUV of Entries Under IHTS 7304.59.20

          Third, Plaintiffs argue that Commerce failed to address
Court No. 11-00081                                                  Page 13


its claim that the $4,978.08/MT AUV of IHTS 7304.59.20 entries was

“aberrantly   high.”     See   Pls.’   Cmts.   at   18.     According    to

Plaintiffs,   record   evidence   demonstrated      that   DPGT   comprises

approximately 30% of the value of finished drill pipe.            Id. at 20.

Because the AUV for IHTS 7304.59.20 entries is nearly double the

$2,511.67/MT AUV for entries of finished and semi-finished drill

pipe under IHTS 7304.23, Plaintiffs insist that “no reasonable mind

could accept this value.”      Id. at 18.

          “‘[W]hen confronted with a colorable claim that the data

that Commerce is considering is aberrational, Commerce must examine

the data and provide a reasoned explanation as to why the data it

chooses is reliable and non-distortive.’”      See Xinjiamei Furniture

(Zhangzhou) Co. v. United States, 37 CIT __, __, Slip Op. 13-30 at

10 (Mar. 11, 2013) (quoting Mittal Steel Galati S.A. v. United

States, 31 CIT 1121, 1135, 502 F. Supp. 2d 1295, 1308 (2007)).          “In

such a case, it is not enough for Commerce to ‘summarily discard

the alternatives as flawed,’ Commerce must also ‘evaluate the

reliability of its own choice.’” Id., Slip Op 13-30 at 10 (quoting

Shanghai Foreign Trade Enters. Co. v. United States, 28 CIT 480,

495, 318 F. Supp. 2d 1339, 1352 (2004)).

          Commerce clearly addressed this argument in the Remand

Results, finding that Plaintiffs’ “previous arguments indicate that

[IHTS 7304.23] is much broader than finished drill pipe, and is not

a reliable indicator of the value of finished drill pipe.”           Remand
Court No. 11-00081                                                       Page 14


Results at 14.           Specifically, Commerce noted that Plaintiffs

“previously explained that some line items under [IHTS] category

7304.23.90 may be of drill pipe tools, other drill pipe products,

or inputs of either.”           Id. at 14–15 (internal quotation marks

omitted).      Additionally, the Court acknowledged in Downhole I that

IHTS 7304.23.90 contains entries of “seamless pipe” and other

products.      See Downhole I, 33 CIT at __, 887 F. Supp. 2d at 1324 &

n.11.       Simply put, there was no verifiable “benchmark” for drill

pipe from which Commerce could value DPGT.               And, as noted above,

Commerce provided a reasonable explanation for its selection of

IHTS       7304.59.20.      Accordingly,    Commerce     reasonably     rejected

Plaintiffs’ argument. See Gerber Food, 31 CIT at 926, 491 F. Supp.

2d at 1333 (quoting Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43).

                                D. The NIS Memo

               Plaintiffs    argue   that    Commerce’s    determination     was

unreasonable       because    the    NIS    Memo   was    the   “sole    factual

justification.”      Pls.’ Cmts. at 8.      The NIS Memo reads: “During the

week of January 7, 2013, [Commerce] contacted Mary Ellen Laker,

[CBP] National Import Specialist, regarding the HTS classification

of [DPGT], as described in the scope of the Order.               She confirmed

that [DPGT] would be categorized under HTS 7304.59.”6              NIS Memo at



       6
      The “Order” Commerce referred to is Drill Pipe From the PRC:
Antidumping Duty Order, 76 Fed. Reg. 11,757 (Mar. 3, 2011), which
is based, in part, on the Final Determination.
Court No. 11-00081                                              Page 15


1 (internal footnote omitted). Plaintiffs allege that the NIS Memo

is unreliable as evidence because it does not explain whether the

contact with the CPB official was casual or formal, whether

Commerce provided the scope language to the CBP official, whether

the CBP official knew the Indian tariff categories as well as the

U.S. categories, whether the CBP official considered alternative

IHTS categories, or whether the CBP official considered the scope

language.    See Pls.’ Cmts. at 9–12.   Accordingly, Plaintiffs argue

that the NIS Memo “fails to provide even the proverbial scintilla”

of evidence.    Id. at 13 (internal quotation marks omitted).

            Plaintiffs’ argument is unconvincing. First, contrary to

Plaintiffs’ insistence, Commerce did not rely solely on the NIS

Memo in its analysis.     As noted above, Commerce fell back on IHTS

7304.59.20     after   reasonably   concluding   that    it   was   more

representative of DPGT than the other IHTS classifications on the

record. See Draft Results at 5–6, 15–16; Remand Results at 14–18.

With specific regard to the NIS Memo, Commerce explained that it

“confirmed” this analysis with the CPB official.        See NIS Memo at

1; Remand Results at 15–16.

            Second, Plaintiffs’ argument is entirely conjectural.

Plaintiffs insist that the NIS Memo contains several possible

flaws, but fail to identify any evidence in the record supporting

their assertions.      See Pls.’ Cmts. at 9–12.    Accordingly, their

argument simply invites the court to reweigh evidence.         However,
Court No. 11-00081                                                                  Page 16


“[t]he court’s role is not to reweigh evidence,” Fedmet Res. Corp.

v. United States, 37 CIT __, __, 911 F. Supp. 2d 1348, 1355 (2013)

(Tsoucalas, J.) (citing Laminated Woven Sacks Comm. v. United

States,   34     CIT   __,    __,     716    F.    Supp.   2d        1316,   1328   (2010)

(Tsoucalas, J)), and it declines to do so here.

II. Commerce Reasonably Rejected the Alternative Surrogate Values
                          on the Record

            Finally,        Plaintiffs        argue      that        Commerce   “wrongly

dismissed” the other alternative surrogate values on the record.

Pls.’ Cmts. at 21.           Incorporating by reference their pre-draft

remand comments, Plaintiffs insist that the price data for P1110

and J/K 55, as well as the adjusted values for alloyed steel

billets and seamless tubes, are all superior to the data Commerce

selected.        Id.   at    21–23.         Plaintiffs     add       that,   contrary   to

Commerce’s findings, the data from these sources would require

little if any adjustment to calculate a surrogate value for DPGT.

See id. at 23.

            As    noted      above,    when       selecting      a    surrogate     value,

Commerce “normally will use publicly available information” from a

single country, see 19 C.F.R. § 351.408(c)(1), (2), and it “prefers

data that reflects a broad market average, is . . . contemporaneous

with the period of review, specific to the input in question, and

exclusive of taxes on exports.”               Fuwei Films, 36 CIT at __, 837 F.

Supp. 2d at 1350–51.           Here, Commerce reasonably determined that
Court No. 11-00081                                                        Page 17


IHTS   7304.59.20   import    data    satisfied     more    of   its   selection

criteria than the flawed alternatives on the record.

            Commerce rejected Metal Bulletin Research price data for

J/K 55 because J/K 55 is not an input for drill pipe and was “at

best comparable” to DPGT.      Draft Results at 8 (unchanged in Remand

Results).    Moreover, the J/K 55 data did not reflect actual sales

prices, was not contemporaneous with the period of investigation,

and covered only one month of prices.              Id. (unchanged in Remand

Results).     Therefore, Commerce reasonably concluded that J/K 55

data did not satisfy its selection criteria.               See Fuwei Films, 36

CIT at __, 837 F. Supp. 2d at 1350–51.

            Commerce   rejected      the   P1110   price    data   for    similar

reasons, finding that P1110 is not representative of DPGT because

it is a “finished OCTG product” that cannot be used as an input for

drill pipe.     Draft Results at 9 (unchanged in Remand Results).

Additionally, the P1110 data was based on offers and only covered

one month of price information.            Id. at 9 (unchanged in Remand

Results).     Accordingly, Commerce reasonably determined that the

P1110 data was not the best available information.                     See Fuwei

Films, 36 CIT at __, 837 F. Supp. 2d at 1350–51.

            Commerce also rejected adjusted values for alloy steel

billets   and   seamless     tubes,    finding     that    the   record   lacked

sufficient information to adjust the values for the required

alloying costs and that calculating such adjustments required
Court No. 11-00081                                               Page 18


proprietary information.      See Draft Results at 9–12 (unchanged in

Remand Results). Plaintiffs contest this finding, arguing that the

cost of alloying elements for steel billets and seamless tubes is

minimal and therefore the values for these products are the most

accurate on the record. See Pls.’ Cmts. at 22–23. Plaintiffs fail

to address Commerce’s finding that these adjustments, however

small, require proprietary information.      See Remand Results at 17.

Because its regulations direct it to use “publicly available

information,”   19   C.F.R.   §   351.408(c)(1),   Commerce   reasonably

rejected these adjusted values.

     In contrast, Commerce found that the IHTS 7304.59.20 data is

“contemporaneous with the [period of investigation], represent[s]

a broad market average, [is] tax and duty exclusive, and [is]

publicly available, thus comporting with [its] selection criteria.”

Draft Results at 16; see also Remand Results at 14.       And, as noted

above, Commerce determined that IHTS 7304.59.20 was the surrogate

value most representative of DPGT.         See Draft Results at 5–6,

15–16; Remand Results at 14–18.      Accordingly, Commerce reasonably

concluded that IHTS 7304.59.20 was the best available information

on the record. See 19 C.F.R. § 351.408(c)(1), (2); Fuwei Films, 36

CIT at __, 837 F. Supp. 2d at 1350–51.
Court No. 11-00081                                          Page 19


                            CONCLUSION

           For    the   foregoing   reasons,   Commerce’s   remand

redetermination is sustained in its entirety.     Judgment will be

entered accordingly.




                                         /s/ Nicholas Tsoucalas
                                           Nicholas Tsoucalas
                                              Senior Judge

Dated:
         New York, NY